      Case 2:17-cv-05061-DMG-PLA Document 86 Filed 12/13/18 Page 1 of 1 Page ID #:1168

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.         CV 17-5061-DMG (PLAx)                                                                       Date        December 13, 2018
 Title:           Jerry Zomorodian v. BMW of North America, LLC, et al.

 Present: The Honorable             DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
                              Kane Tien                                                                       Sheri Kleeger
                            Deputy Clerk                                                                 Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
                           Stephen Brower                                                                   Richard Stuhlbarg
                           Christine J. Haw                                                                 Stephen J. Kelley

                               Day Court Trial                           2nd                Day Jury Trial
                                                 st
           One day trial:            Begun (1 day);        X     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 X    Witnesses called, sworn and testified.          X   Exhibits Identified         X     Exhibits admitted.

      Plaintiff(s) rest.                                  Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                            plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                        Polling waived.
      Filed Witness & Exhibit Lists                       Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                               plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                           plaintiff(s)                 defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                       is             granted.             denied.           submitted.
      Motion for mistrial by                                                     is             granted.             denied.           submitted.
      Motion for Judgment/Directed Verdict by                                    is             granted.             denied.           submitted.
 X    Case continued to         December 14, 2018 at 8:00 a.m.                                for further trial/further jury deliberation.
                  The Court GRANTS Plaintiff’s oral motion to voluntarily dismiss the 3rd and 4th causes of action without prejudice.
 X    Other:      The Court and counsel confer regarding the draft jury instructions and verdict form.


                                                                                                                        3         :          36

                                                                                Initials of Deputy Clerk                        KT
cc:




CV-96 (10/08)                                                  CIVIL MINUTES - TRIAL                                                              Page 1 of 1
